        Case 1:19-cv-01792-CFC-SRF Document 4 Filed 09/24/19 Page 1 of 2 PageID #: 386
AO 120 (Rev. 08/10)

                            Mail Stop 8                                                        REPORT ON THE
TO:
         Director of the U.S. Patent and Trademark Office                              FILING OR DETERMINATION OF AN
                           P.O. Box 1450                                               ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                    TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court                         District of Delaware                                 on the following
      G Trademarks or         ✔ Patents.
                              G             (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                        DATE FILED                        U.S. DISTRICT COURT
                                           9/24/2019                                                District of Delaware
PLAINTIFF                                                                    DEFENDANT
 HELIOS STREAMING, LLC, and IDEAHUB, INC.                                      VUDU, INC.



        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1 see attached

2

3

4

5


                                In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                     INCLUDED BY
                                                         G
                                                     Amendment                  G   Answer           G   Cross Bill    G    Other Pleading
        PATENT OR                      DATE OF PATENT
                                                                                        HOLDER OF PATENT OR TRADEMARK
      TRADEMARK NO.                    OR TRADEMARK
1

2

3

4

5


                      In the above—entitled case, the following decision has been rendered or judgement issued:
DECISION/JUDGEMENT




CLERK                                                        (BY) DEPUTY CLERK                                             DATE



Copy 1—Upon initiation of action, mail this copy to Director Copy 3—Upon termination of action, mail this copy to Director
Copy 2—Upon filing document adding patent(s), mail this copy to Director Copy 4—Case file copy
     Case 1:19-cv-01792-CFC-SRF Document 4 Filed 09/24/19 Page 2 of 2 PageID #: 387




                                AO 120 – Attachment Page


          PATENT OR          DATE OF PATENT      HOLDER OF PATENT OR TRADEMARK
       TRADEMARK NO.         OR TRADEMARK
1    US 10,027,736               7/17/2018       Ideahub, Inc.
2    US 10,270,830               4/23/2019       Ideahub, Inc.
3    US 10,277,660               4/30/2019       Ideahub, Inc.
4    US 10,313,414               6/4/2019        Ideahub, Inc.
5    US 10,356,145               7/16/2019       Ideahub, Inc.
6    US 10,362,130               7/23/2019       Ideahub, Inc.
7    US 10,375,373               8/6/2019        Ideahub, Inc.
8    US 8,645,562                2/4/2014        Ideahub Inc.
9    US 8,909,805                12/9/2014       Ideahub Inc.
10   US 9,325,558                4/26/2016       Ideahub Inc.
11   US 9,467,493               10/11/2016       Ideahub Inc.
